Citation Nr: 1524873	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2013 and March 2014, the Veteran testified on these matters at hearings before a Decision Review Officer (DRO) and the undersigned, respectively.  The hearing transcripts are associated of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA audiological examination was conducted in April 2013.  The examiner opined that hearing loss disability shown on evaluation was not etiologically related to acoustic trauma in service because "There was no progression in the veteran's hearing thresholds from enlistment to separation."

However, the Board finds there is no indication in the VA examination report that the audiologist converted the audiometric findings obtained during the July 1969 pre-induction examination from ASA to ISO (ANSI) units.

The July 1969 pre-induction examination reflects that the audiometric findings were recorded in accordance with standards set for by the American Standards Association (ASA) although, since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000/6000
RIGHT
5
0
0
0
0/5
LEFT
5
0
0
5
5/10

Service separation examination dated in April 1971 reflects pure tone thresholds on audiological evaluation as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
x
10
LEFT
10
10
10
x
10

As shown, comparison of the non-converted audiometric findings during pre-induction examination in 1969 with ISO audiometric findings obtained during separation examination in 1971 is indeed reflective of a threshold shift.

Therefore, given that the VA examiner's opinion relied in substantial part on a finding that there was no progression of hearing thresholds during service and the absence of any indication that the ASA standard was converted to the ISO standard by the examining audiologist, it is necessary to obtain an addendum to the original VA audiological opinion.

Also, as remand is necessary, the Board believes that any pertinent treatment records of M.V. Anderson, M.D., should be obtained.  It is noted that Dr. Anderson provided a favorable nexus opinion in these matters, but his treatment records did not accompany his medical opinion and are not of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, pertinent medical records, to include the private treatment records of Dr. Anderson.

2.  Then, the April 2013 VA audiological opinion should be returned to the examiner for an addendum that provides a conversion of the audiometric findings on pre-induction examination dated in 1969 from ASA to ANSI-ISO.  Thereafter, the examiner should review the pertinent records and provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus are etiologically related to acoustic trauma in-service.  The examiner's addendum  must reflect review and consideration of the favorable medical opinion from the Veteran's family physician and, and if she disagrees with that opinion, (a) explain why she disagrees with the favorable medical opinion and (b) specifically address and comment on the physician's statement that "It is an establish medical fact that early in life extreme noise exposure can cause permanent hearing injury to the nerve cells in the ear that then manifest as progressive hearing loss later in life."

The Veteran's past medical history should be accepted as true unless otherwise indicated or incongruous with the medical record.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain her reasoning.  All pertinent evidence in the electronic claims files should be made available to the audiologist.

The addendum must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the audiologist should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The AOJ should ensure that the medical opinions are adequate and conduct any other development deemed necessary.

4.  The AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


